DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election / Restriction
2.	Claims 1 and 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 July 2022, where:
Claims 1 and 7-18 have been cancelled.
Claim 2 has been amended.
New Claims 19-28 are presented for examination.
Claims 2-6 and 19-28 are pending.
Claims 2-6 and 19-28 are rejected.
Information Disclosure Statement
3.	An information disclosure statement was submitted on 12 November 2019. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statement.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
In Fig. 2, reference numbers 201, 211, 212, 213, 221, 222, 223, 224, 225, 231, and 232, and
In Fig. 4, reference number 410.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5.	The use of the term NASA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
6.	Claims 3, 4, 20, 21, 25, and 26 are objected to because of the following informalities: 
Claim 3, line 3, claim 4, line 3, claim 20, lines 3-4, claim 21, lines 3-4, claim 25, lines 3-4, and claim 26, lines 3-4, each recite the corresponding machine learning model instance,” which should likely read --a corresponding machine learning model instance--.
Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claims 6, 23, and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6, line 3, recites “a pair of transformation graph nodes,” and also at lines 6-7 “the source transmission graph node of the pair” and at line 8 “the destination transmission graph node of the pair.” There is insufficient antecedent basis for this limitation in the claim for the “the source” and “the destination” nodes of the “pair of transformation graph nodes,” as well as being indefinite as to the “directional” relation of “the source” and “the destination” nodes of “the pair of transformation graph nodes” as relating to the respective “edge.” For examination purposes, “the source” and “the destination” nodes are construed as multiple nodes, such as a “first” and a “second” node.
Claim 23, line 3, recites “a pair of transformation graph nodes,” and also at lines 6-7 “the source transmission graph node of the pair” and at line 8 “the destination transmission graph node of the pair.” There is insufficient antecedent basis for this limitation in the claim for the “the source” and “the destination” nodes of the “pair of transformation graph nodes,” as well as being indefinite as to the “directional” relation of “the source” and “the destination” nodes of “the pair of transformation graph nodes” as relating to the respective “edge.” For examination purposes, “the source” and “the destination” nodes are construed as multiple nodes, such as a “first” and a “second” node.
Claim 28, line 3, recites “a pair of transformation graph nodes,” and also at lines 6-7 “the source transmission graph node of the pair” and at line 8 “the destination transmission graph node of the pair.” There is insufficient antecedent basis for this limitation in the claim for the “the source” and “the destination” nodes of the “pair of transformation graph nodes,” as well as being indefinite as to the “directional” relation of “the source” and “the destination” nodes of “the pair of transformation graph nodes” as relating to the respective “edge.” For examination purposes, “the source” and “the destination” nodes are construed as multiple nodes, such as a “first” and a “second” node.
9.	Claims 19-23 and 28 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites both an apparatus and a process of using the apparatus. When both an apparatus and a method are claimed in the same claim it is unclear whether direct infringement arises when the apparatus is constructed or when the apparatus is used. Therefore the claim has an indefinite scope. 
Claims 20-23 depend directly or indirectly from claim 19, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 19.
Claim 28, line 1, recites the limitation "the repository". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the repository” is construed as “the machine learning automation data structure.”
Claim Rejections - 35 U.S.C. § 101
10.	The following is a quotation of 35 U.S.C. § 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
11.	Claims 2-6 and 19-23 are rejected under 35 U.S.C. § 101 because the broadest reasonable interpretation of the terms "One or more instances of computer-readable media" covers both statutory and non-statutory embodiments, which are not eligible for patent protection, and therefore the claims are directed to non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).
Examiner suggests Applicant amend the claims to exclude transitory computer-readable media and transitory computer-readable devices in order to narrow the broadest reasonable interpretation of those claims to embodiments that fall within a statutory category.
12.	Claims 19-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 19 recites the limitations of “discerning a model evolution history . . . ,” and “selecting a model instance suited to the new machine learning project . . . ,” that are limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions (MPEP § 2106.04(a)(2) subsection III.A). These limitations recite a mental process, which is one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 19 recites an abstract idea. 
The abstract idea of claim 19 is not integrated into a practical application because the only other additional elements beyond the identified judicial exception recited in the claim are (a) one or more instances of computer-readable media, a computing device, and a machine learning automation data structure, and (b) the structure storing information, and receiving an indication of a new machine learning project. The abstract idea of claim 19 is performed in the human mind, and applicant merely claims that the concept is performed on generic computer components (that is, computer-readable media, a computing device) including a structure storing data for the purpose of data retrieval. (MPEP § 2106.04(a)(2) subsection III.C). Also, the additional elements of “storing” information in the data structure and “receiving” information are each insignificant extra-solution activities that also do not integrate the abstract idea of claim 19 into a practical application. (MPEP § 2106.05(d) subsection II.iv). Therefore, claim 19 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, selecting a model instance based on data directed to model evolution history stored and retrieved from a data structure) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor be significantly more than an abstract idea. Therefore, claim 19 is subject-matter ineligible.
Claim 24 recites a system comprising a computing device, which is a “machine,” and thus one of the four statutory categories of patentable subject matter. However, claim 24 further recites the limitations of to “discern a model evolution history . . . ,” and to “select a model instance suited to the new machine learning project . . . ,” that are limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions (MPEP § 2106.04(a)(2) subsection III.A). These limitations recite a mental process, which is one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 24 recites an abstract idea. 
The abstract idea of claim 24 is not integrated into a practical application because the only other additional elements beyond the identified judicial exception recited in the claim are (a) a computing device, and a machine learning automation data structure, and (b) the structure storing information, and to receive an indication of a new machine learning project. The abstract idea of claim 24 is performed in the human mind, and applicant merely claims that the concept is performed on generic computer components (that is, a computing device) and a structure storing data for data retrieval. (MPEP § 2106.04(a)(2) subsection III.C). Also, the additional elements of “storing” information in a memory data structure and to “receive” information are insignificant extra-solution activities that also do not integrate the abstract idea of claim 24 into a practical application. (MPEP § 2106.05(d) subsection II.iv). Therefore, claim 24 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, selecting a model instance based on data directed to model evolution history stored and retrieved from a data structure) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor be significantly more than an abstract idea. Therefore, claim 24 is subject-matter ineligible.
Claims 20-22 depend from claim 19, and claims 25-27 depend from claim 24, and each of the claims only recite additional elements that identify other information stored in the data structure (claims 20 and 25: “further stores: information identifying a use case . . . .”; claims 21 and 26: further stores: information identifying one or more data types . . . .”; claims 22 and 27: “the . . . structure further comprises: information identifying search tree nodes . . . .”). Further specifying the storage of additional information, or providing further general descriptions to a generic data structure, cannot integrate the judicial exception into a practical application, and the claims remain directed to an abstract idea. None of the claims include an additional element that integrates the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 20-22, and 25-27 are each patent ineligible.
Claim 23 depends from claim 19, and claim 28 depends from claim 24, and each of the claims provide further general specifics relating to the data structure and the abstract idea (claim 23: “accessing a feature transformation graph . . .” and “discerning the model evolution history based on the plurality of state space graph nodes and the feature transformation graph”; claim 28: “store a feature transformation graph . . .” and “discern the model evolution history based on the plurality of state space graph nodes and the feature transformation graph”). Further specifying the storage of additional information, or providing further general descriptions to an abstract idea cannot integrate the judicial exception into a practical application, and the claims remain directed to an abstract idea. None of the claims include an additional element that integrates the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 23 and 28 are each patent ineligible.
Claim Rejections - 35 U.S.C. § 103 
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 2-6 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al., “ModelHub: Lifecycle Management for Deep Learning,” (2015) [hereinafter Miao] in view of US Published Application 20180101529 to Karpistsenko et al. [hereinafter Karpistsenko].
Regarding claim 2, Miao teaches [o]ne or more instances of computer-readable media collectively storing a machine learning automation data structure, the data structure (Miao, Fig. 2, teaches repositories (that is, one or more instances of computer readable media)) comprising:
a plurality of state space graph nodes (Miao, right column of p. 2, “2.2 Data Model-DNN Model,” first paragraph, teaches if we view a function fi as a node and dependency relationship (fi; fi-1) as an edge, it becomes a directed acyclic graph (DAG) (that is, a directed acyclic graph is a plurality of state space graph nodes)), each node corresponding to a different machine learning model instance (Miao, right column of p. 2, “2.2 Data Model-[Version Control System] Data Model,” first paragraph, teaches managing DNN models in the VCS repository, a model version represents the contents in a single version. [The model version] consists of a network definition, a collection of weights . . . , a set of extracted metadata . . . , and a collections of files used together with the model instance (e.g., scripts, datasets) (that is, different machine learning model instance); Miao, left column of p. 3, “2.2. Data Model-[Version Control System] Data Model,” first paragraph, teaches [t]he [Directed Acyclic Graph], N, is stored with two EDBs Node(id, node, A), where A is a list of attributes such as name, and Edge(from, to) (that is, each node corresponding to a different machine learning model instance)), each state space graph node storing information identifying: 
a model type of the model instance (Miao, left column of p. 2, “1. Introduction-ModelHub,” first paragraph, teaches a model versioning system (DLV) to store and query the models and their versions (that is, the model versioning system is a state space graph node storing information identifying a model type of the model instance)); 
model parameter values of the model instance (Karpistsenko ¶ 0065 teaches [t]he system may store various preprocessing and/or hyperparameters and/or associated values used for execution of scripts (e.g., hyperparameters of model scripts and/or the like) (that is, model parameter values of the model instance)); and 
data features of the model instance (Miao, Table 2.1, teaches a list of key [model versioning system] utilities:

    PNG
    media_image1.png
    351
    558
    media_image1.png
    Greyscale

Miao, right column of p. 2, “2.1 System Architecture,” first paragraph, teaches the internal structure of the artifacts generated in a modeling lifecycle, such as network definitions, training logs, binary weights, and relationships between models (that is, data features of the model instance)), such that the contents of the data structure can be used to discern a model evolution history (Miao, left column of p. 3, “2.2 Data Model-VCS Data Model,” first paragraph, teaches [b]esides a set of model versions, the lineage of the model versions are captured using a separate parent relation, P (that is, “lineage” is the contents of the data structure can be used to discern a model evolution history)) and select a model instance (Miao, right column of p. 3, “2.3.2 Model Enumeration Queries-Key Operators,” first paragraph, teaches while navigating the internal structures of the DAG, i.e. the Node and Edge EDB, we provide a regexp style selector operator on a model version to access individual DNN nodes (that is, “selector operator” is select a model instance)) . . . .
Though Miao teaches a directed acyclic graph that tracks relational versions of models, Miao, however, does not explicitly teach -
* * *
. . . select a model instance suited to a new machine learning project.
But Karpistsenko teaches -
* * *
. . . select a model instance suited to a new machine learning project (Karpistsenko ¶ 0041 teaches [p]redictive and/or intelligent algorithms can be developed using one or more computational experiments. . . . [A]n experiment may be viewed as an execution of a directed acyclic graph of data processing ("DAG"); Karpistsenko ¶ 0050 teaches [e]xperiment parameterization. Hyper-parameter values, data selection sets, and/or other parameters and/or data used in connection with models may be set manually and/or automatically (that is, “experiment” is select a model instance suited to a new machine learning project)).
Miao and Karpistsenko are from the same or similar field of endeavor. Miao teaches deep learning modeling lifecycle contains a rich set of artifacts, such as learned parameters and training logs, and frequently conducted tasks, e.g., to understand the model behaviors and to try out new models. Karpistsenko teaches interacting with, controlling, and/or otherwise managing statistical, machine learning, data mining, and/or other predictive methods to produce algorithms for intelligent systems. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Miao pertaining to a directed acyclic graph for tracking relational versions of deep learning models with the computational experiment objectives of Karpistsenko.
The motivation for doing so is to mitigate model performance decay, address concept drift, outliers, and/or other external events by continuously monitoring, revising, and/or improving existing model. (Karpistsenko ¶ 0005).
Examiner notes that the term "computer-readable media” and a “computing device” recited in Applicant's claims is interpreted to be a well-known hardware structure. 
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 3, the combination of Miao and Karpistsenko teaches all of the limitations of claim 2, as described in detail above.
Karpistsenko teaches -
further storing for each state space graph node information identifying: 
a use case for the corresponding machine learning model instance (Karpistsenko, ¶ 0018 & Fig. 1, teaches an architecture for interacting with data (Examiner annotations in dashed text boxes):

    PNG
    media_image2.png
    680
    968
    media_image2.png
    Greyscale

Karpistsenko ¶ 0034 teaches data sources 102 may comprise a variety of device and/or system data sources . . . providing a variety of data that may be used in connection with various aspects of the disclosed embodiments (that is, information identifying); Karpistsenko ¶¶ 0103-0104 teaches example biotechnology applications (that is, a use cases). . . . More specifically, the models (that is, the “models” are corresponding learning model instance) may be used for optimizing design of experiments in R&D by simulating outcomes of experiments with different parameters; see also Karpistsenko ¶ 0107 teaches runtime optimization (that is, use case)).
Regarding claim 4, the combination of Miao and Karpistsenko teaches all of the limitations of claim 2, as described in detail above.
Karpistsenko teaches -
further storing for each state space graph node information identifying: 
one or more data types for the corresponding machine learning model instance (Miao, left column at p. 2, “2.2 Data Model-VCS Data Model,” first paragraph teaches model versions can be viewed as a relation M(name, id, N, W, M, F), where id is part of the primary key of model version . . . . In brief, N, W, M, F are the network definition, weight values, extracted metadata and associated files respectively; Miao, right column at p. 1, “22.2 Data Model-VCS Data Model,” first paragraph, teaches a model version represents the contents in a single version [that] consists of . . . a collections of files used together with the model instance (e.g., scripts, datasets); Miao, right column of p. 4, “3. Demonstration Plan,” second paragraph, teaches Besides the face dataset, we also prepare well known models for other popular image datasets, such as MNIST, and host them beforehand in a ModelHub instance (that is, a “face dataset” is one or more data types for the types corresponding machine learning model instance)).
Regarding claim 5, the combination of Miao and Karpistsenko teaches all of the limitations of claim 2, as described in detail above.
Karpistsenko teaches -
the data structure further storing: 
search tree nodes comprising a search tree for at least a portion of the state space graph nodes (Karpistsenko ¶ 0073 teaches a versioning branch tree may be illustrated visually via a dashboard interface, described in more detail below, showing the various relations between version branches (that is, search tree nodes comprising a search tree for at least a portion of the state space graph nodes)). 
Regarding claim 6, the combination of Miao and Karpistsenko teaches all of the limitations of claim 2, as described in detail above.
Miao teaches -
the data structure further storing:
a feature transformation graph comprising feature transformation graph nodes each corresponding to a state of one or more independent variables and directed transformation graph edges each connecting a pair of transformation graph nodes (Miao, right column of p. 2, “2.2 Data Model - DNN Model,” first paragraph, teaches function fi as a node (that is, feature transformation nodes) and dependency relationship ( fi; fi-1) as an edge (that is, the “dependency relationships” are directed transformation graph edges each connecting a pair of transformation graph nodes), it becomes a directed acyclic graph (DAG) (that is, a DAG is a feature transformation graph). Depending on the granularity of the function in the DAG, either at the tensor arithmetic operator level (add, multiply), or at a logical composition of those operators (convolution layer, full layer), it forms different types of DAGs) and source representing a transformation function (Miao, right column of p. 3, “2.3.2 Model Enumeration Queries-Key Operators,” second paragraph, teaches To retrieve reusable components in a DAG, and mutate it to get new models, we provide slice, construct and mutate operators (that is, “operators” are source representing a transformation function)) to be applied to the state of the one or more independent variables of the source transmission graph node of the pair (Miao, left column of p. 3, “2.3.2 Model Enumeration Queries,” first paragraph, teaches [m]odel enumeration queries are used to explore variations of currently available models in a repository by changing network structures or tuning hyper-parameters (that is, “hyper-parameters” are the one or more independent variables of the source transmission graph node of the pair)) to obtain the state of the one or more independent variables of the destination transmission graph node of the pair (Examiner notes that an intended result of applying a transformation function to the a state of the one or more independent variables effects a changed state of the one or more independent variables, and accordingly, to obtain the state of the one or more independent variables is construed as a “changed” state for the purposes of examination; in this regard, Miao, left column of p. 4, “Model Enumeration Queries-Key Operators,” first full paragraph, teaches an evaluate [operator] can be used to try out new models (that is, the “new models” include the state of the one or more independent variables), with potential for early out if expectations are not reached (that is, to obtain the state of the one or more independent variables of the destination transmission graph node of the pair )
[Examiner notes a transformation graph is a directed acyclic graph representing relationships between different transformed versions of data1]).
Regarding claims 19 and 24, Miao teaches [o]ne or more instances of computer-readable media collectively having contents configured to cause a computing device to perform a method for selecting a model instance suited to a new machine learning project (Miao, Fig. 2, teaches repositories (that is, computer-readable media) with a ModelHub client, with caffe, which is a deep learning training system for computer vision modelers (that is, a computing device)) of claim 19, and [a] system for selecting a model instance suited to a new machine learning project (Miao, Fig. 2, teaches ModelHub System Architecture (that is, a system)) of claim 24, the method comprising:
accessing a machine learning automation data structure (Miao, Fig. 2, teaches ModelHub System Architecture) comprising a plurality of state space graph nodes (Miao, right column of p. 2, “2.2 Data Model-DNN Model,” first paragraph, teaches if we view a function fi as a node and dependency relationship (fi; fi-1) as an edge, it becomes a directed acyclic graph (DAG) (that is, a directed acyclic graph is a plurality of state space graph nodes)), each node corresponding to a different machine learning model instance (Miao, right column of p. 2, “2.2 Data Model-[Version Control System] Data Model,” first paragraph, teaches managing DNN models in the VCS repository, a model version represents the contents in a single version. [The model version] consists of a network definition, a collection of weights . . . , a set of extracted metadata . . . , and a collections of files used together with the model instance (e.g., scripts, datasets) (that is, different machine learning model instance); Miao, left column of p. 3, “2.2. Data Model-[Version Control System] Data Model,” first paragraph, teaches [t]he [Directed Acyclic Graph], N, is stored with two EDBs Node(id, node, A), where A is a list of attributes such as name, and Edge(from, to) (that is, each node corresponding to a different machine learning model instance)), each state space graph node storing information identifying:
a model type of the model instance (Miao, left column of p. 2, “1. Introduction-ModelHub,” first paragraph, teaches a model versioning system (DLV) to store and query the models and their versions (that is, the model versioning system is a state space graph node storing information identifying a model type of the model instance)); 
model parameter values of the model instance (Karpistsenko ¶ 0065 teaches [t]he system may store various preprocessing and/or hyperparameters and/or associated values used for execution of scripts (e.g., hyperparameters of model scripts and/or the like) (that is, model parameter values of the model instance)); and 
data features of the model instance (Miao, Table 2.1, teaches a list of key [model versioning system] utilities:

    PNG
    media_image1.png
    351
    558
    media_image1.png
    Greyscale

Miao, right column of p. 2, “2.1 System Architecture,” first paragraph, teaches the internal structure of the artifacts generated in a modeling lifecycle, such as network definitions, training logs, binary weights, and relationships between models (that is, data features of the model instance));
discerning a model evolution history based on the plurality of state space graph nodes (Miao, left column of p. 3, “2.2 Data Model-VCS Data Model,” first paragraph, teaches [b]esides a set of model versions, the lineage of the model versions are captured using a separate parent relation, P (that is, “lineage” is the contents of the data structure can be used to discern a model evolution history));
receiving an indication of a new machine learning project (Miao, left column of p. 3, “2.3.1 Model Exploration Queries,” first paragraph, teaches [m]odel exploration queries interact with the models in a repository (that is, the “model exploration query” is receiving an indication of a new machine learning project), and the users use them to understand a particular model, query lineages of the models, and compare several models); and
selecting a model instance (Miao, right column of p. 3, “2.3.2 Model Enumeration Queries-Key Operators,” first paragraph, teaches while navigating the internal structures of the DAG, i.e. the Node and Edge EDB, we provide a regexp style selector operator on a model version to access individual DNN nodes (that is, “selector operator” is select a model instance)) . . . .
Though Miao teaches a directed acyclic graph that tracks relational versions of models, Miao, however, does not explicitly teach -
* * *
. . . select a model instance suited to a new machine learning project.
But Karpistsenko teaches -
* * *
. . . select a model instance suited to a new machine learning project (Karpistsenko ¶ 0041 teaches [p]redictive and/or intelligent algorithms can be developed using one or more computational experiments. . . . [A]n experiment may be viewed as an execution of a directed acyclic graph of data processing ("DAG"); Karpistsenko ¶ 0050 teaches [e]xperiment parameterization. Hyper-parameter values, data selection sets, and/or other parameters and/or data used in connection with models may be set manually and/or automatically (that is, “experiment” is select a model instance suited to a new machine learning project)).
Miao and Karpistsenko are from the same or similar field of endeavor. Miao teaches deep learning modeling lifecycle contains a rich set of artifacts, such as learned parameters and training logs, and frequently conducted tasks, e.g., to understand the model behaviors and to try out new models. Karpistsenko teaches interacting with, controlling, and/or otherwise managing statistical, machine learning, data mining, and/or other predictive methods to produce algorithms for intelligent systems. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Miao pertaining to a directed acyclic graph for tracking relational versions of deep learning models with the computational experiment objectives of Karpistsenko.
The motivation for doing so is to mitigate model performance decay, address concept drift, outliers, and/or other external events by continuously monitoring, revising, and/or improving existing model. (Karpistsenko ¶ 0005).
Examiner notes that the term "computer-readable media” and a “computing device” recited in Applicant's claims is interpreted to be a well-known hardware structure. 
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claims 20 and 25, the combination of Miao and Karpistsenko teaches all of the limitations of claims 19 and 24, respectively, as described in detail above.
Karpistsenko teaches -
wherein each state space graph node further stores:
information identifying a use case for the corresponding machine learning model instance (Karpistsenko, ¶ 0018 & Fig. 1, teaches an architecture for interacting with data (Examiner annotations in dashed text boxes):

    PNG
    media_image2.png
    680
    968
    media_image2.png
    Greyscale

Karpistsenko ¶ 0034 teaches data sources 102 may comprise a variety of device and/or system data sources . . . providing a variety of data that may be used in connection with various aspects of the disclosed embodiments (that is, information identifying); Karpistsenko ¶¶ 0103-0104 teaches example biotechnology applications (that is, use cases). . . . More specifically, the models (that is, the “models” are corresponding learning model instance) may be used for optimizing design of experiments in R&D by simulating outcomes of experiments with different parameters; see also Karpistsenko ¶ 0107 teaches runtime optimization (that is, information identifying a use case)).
Regarding claims 21 and 26, the combination of Miao and Karpistsenko teaches all of the limitations of claims 19 and 24, respectively, as described in detail above.
Miao teaches -
wherein each state space graph node further stores:
information identifying one or more data types for the corresponding machine learning model instance (Miao, left column at p. 2, “2.2 Data Model-VCS Data Model,” first paragraph teaches model versions can be viewed as a relation M(name, id, N, W, M, F), where id is part of the primary key of model version . . . . In brief, N, W, M, F are the network definition, weight values, extracted metadata and associated files respectively; Miao, right column at p. 1, “22.2 Data Model-VCS Data Model,” first paragraph, teaches a model version represents the contents in a single version [that] consists of . . . a collections of files used together with the model instance (e.g., scripts, datasets); Miao, right column of p. 4, “3. Demonstration Plan,” second paragraph, teaches Besides the face dataset, we also prepare well known models for other popular image datasets, such as MNIST, and host them beforehand in a ModelHub instance (that is, a “face dataset” is one or more data types for the types corresponding machine learning model instance)).
Regarding claims 22 and 27, the combination of Miao and Karpistsenko teaches all of the limitations of claim 2, as described in detail above.
Karpistsenko teaches -
wherein the accessed data structure further comprises:
information identifying search tree nodes comprising a search tree for at least a portion of the state space graph nodes (Karpistsenko ¶ 0073 teaches a versioning branch tree may be illustrated visually via a dashboard interface, described in more detail below, showing the various relations between version branches (that is, search tree nodes comprising a search tree for at least a portion of the state space graph nodes)).
Regarding claims 23 and 28, the combination of Miao and Karpistsenko teaches all of the limitations of claims 19 and 24, respectively, as described in detail above.
Miao teaches -
wherein the method further comprises:
accessing a feature transformation graph comprising feature transformation graph nodes each corresponding to a state of one or more independent variables and directed transformation graph edges each connecting a pair of transformation graph nodes (Miao, right column of p. 2, “2.2 Data Model - DNN Model,” first paragraph, teaches function fi as a node (that is, feature transformation graph nodes) and dependency relationship ( fi; fi-1) as an edge (that is, the “dependency relationships” are directed transformation graph edges each connecting a pair of transformation graph nodes), it becomes a directed acyclic graph (DAG) (that is, a DAG is a feature transformation graph). Depending on the granularity of the function in the DAG, either at the tensor arithmetic operator level (add, multiply), or at a logical composition of those operators (convolution layer, full layer), it forms different types of DAGs) and source representing a transformation function (Miao, right column of p. 3, “2.3.2 Model Enumeration Queries-Key Operators,” second paragraph, teaches To retrieve reusable components in a DAG, and mutate it to get new models, we provide slice, construct and mutate operators (that is, “operators” are source representing a transformation function)) to be applied to the state of the one or more independent variables of the source transmission graph node of the pair (Miao, left column of p. 3, “2.3.2 Model Enumeration Queries,” first paragraph, teaches [m]odel enumeration queries are used to explore variations of currently available models in a repository by changing network structures or tuning hyper-parameters (that is, “hyper-parameters” are the one or more independent variables of the source transmission graph node of the pair)) to obtain the state of the one or more independent variables of the destination transmission graph node of the pair (Examiner notes that an intended result of applying a transformation function to the a state of the one or more independent variables effects a changed state of the one or more independent variables, and accordingly, to obtain the state of the one or more independent variables is construed as a “changed” state for the purposes of examination; in this regard, Miao, left column of p. 4, “Model Enumeration Queries-Key Operators,” first full paragraph, teaches an evaluate [operator] can be used to try out new models (that is, the “new models” include the state of the one or more independent variables), with potential for early out if expectations are not reached (that is, to obtain the state of the one or more independent variables of the destination transmission graph node of the pair)
[Examiner notes a transformation graph is a directed acyclic graph representing relationships between different transformed versions of data2]); and
discerning the model evolution history based on the plurality of state space graph nodes and the feature transformation graph (Miao, left column of p. 3, “2.2 Data Model-VCS Data Model,” first paragraph, teaches [b]esides a set of model versions, the lineage of the model versions are captured using a separate parent relation, P (that is, “lineage” is discerning the model evolution history based on the plurality of space graph nodes and the feature transformation graph)).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(Simon Handley, “On the Use of a Directed Acyclic Graph to Represent a Population of Computer Programs,” (1999)) teaches a population of parse trees is stored as a directed acyclic graph (DAG), rather than as a forest of trees.
(Khurana et al., Feature Eng’g for Predictive Modeling using Reinforcement Learning,” AAAI (April 2018)) teaches a new framework to automate feature engineering. It is based on performance driven exploration of a transformation graph, which systematically and compactly captures the space of given options. A highly efficient exploration strategy is derived through reinforcement learning on past examples.
18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122
/BRIAN M SMITH/Primary Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Khurana et al., “Feature Engineering for Predictive Modeling using Reinforcement Learning,” AAAI Conference on Artificial Intelligence (April 2018), at pp. 3409-11 (“Transformation Graph”).
        2 See Khurana et al., “Feature Engineering for Predictive Modeling using Reinforcement Learning,” AAAI Conference on Artificial Intelligence (April 2018), at pp. 3409-11 (“Transformation Graph”).